COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-13-00306-CV


Carolyn Butler                          §   From the 96th District Court of

                                        §   Tarrant County (096-264057-13)
v.
                                        §   October 17, 2013

David Whitten, M.D., Jon Beazley,       §   Per Curiam
M.D., and Joseph Delprincipe, M.D.

                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.




                                     SECOND DISTRICT COURT OF APPEALS

                                     PER CURIAM